Citation Nr: 1011067	
Decision Date: 03/24/10    Archive Date: 03/31/10

DOCKET NO.  08-35 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from December 1948 to May 
1952.  He also served in the Kentucky National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2007 rating decision of the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied service connection for bilateral hearing 
loss and for tinnitus.  In October 2009, the Veteran 
testified via a videoconference hearing at the RO, before the 
undersigned Veterans Law Judge.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The Veteran essentially contends that he has bilateral 
hearing loss and tinnitus as a result of exposure to 
excessive noise in service.  He has reported having hearing 
loss since service, and claims that while in training, prior 
to being sent to Korea, he was trained to operate a "quad 
fifty machine gun rotating turk" and was positioned between 
two 50 caliber machine guns, with no ear plugs or other noise 
protection provided.  He claims that he was sent to the 937th 
Field Artillery Battalion and was immediately transported to 
Korea, where he was exposed to daily noise from gunfire from 
the 155 Howitzers.  He reported that one day, while on 
maneuvers, a gun went off and he felt a "loud whoosh in my 
ear and pain followed".  He claimed he was taken to a field 
doctor who reportedly looked at his ear, put a patch over it, 
and told the Veteran he "busted" his eardrum.  

With regard to tinnitus, the Veteran has alternatively 
claimed (in his initial claim) that ringing in his ears 
started in service; (in his March 2008 notice of 
disagreement) that the ringing in his ears did not affect him 
until some time after his discharge; and (in his October 2009 
testimony) that the ringing in his ears started in service, 
prior to his being sent to Korea.  

The record reflects that he has bilateral hearing loss 
disability for VA purposes, under 38 C.F.R. § 3.385.  

In February 2007, the RO made a formal finding on the 
unavailability of the Veteran's service treatment records 
(STRs).  His STRs were believed to have been destroyed in a 
fire in July 1973 at the National Personnel Records Center 
facility.  

The Board notes that both of the VA examiner's opinions in 
2007 and 2009 indicated that there were no service treatment 
records in the claim folder to review.  In 2007, the VA 
examiner opined that it was "within the realm of possibility 
that some hearing loss may have resulted from noise 
exposure" in service, and acknowledged that the Veteran was 
apparently exposed to intense levels of noise during his 
military duty, but noted that STRs were not available.  In 
2009, the VA examiner could not resolve the issue of whether 
the Veteran's hearing loss was service connected "without 
resort to mere speculation", noting that although his claims 
folder was available for review, it did not contain service 
medical records, and, therefore "an opinion regarding origin 
of hearing loss would be mere speculation".  Medical 
statements which are, for all intents and purposes, 
inconclusive as to the origin of a disorder cannot be 
employed as suggestive of a linkage between the disorder and 
the Veteran's military service.  See Warren v. Brown, 6 Vet. 
App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-46 
(1993).  Rather, opinions like these cited above amount to 
"nonevidence," neither for nor against the claim, because 
service connection may not be based on speculation.  See 
generally Bloom v. West, 12 Vet. App. 185 (1999) (a medical 
opinion based on speculation, without supporting clinical 
data or other rationale, does not provide the required degree 
of medical certainty).

As indicated above, the Veteran's service records are deemed 
unavailable, and he has been notified of this finding.  
However, the Veteran's lay statements may be competent to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 
3.159(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  Thus, the Veteran is 
competent to report that he was exposed to gunfire and/or 
cannon fire in service, and that he had hearing loss and 
ringing in his ears since then.  However, the resolution of 
issues which involve medical knowledge, such as the diagnosis 
of a disability and the determination of medical etiology, 
require professional evidence.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  As a lay person, the Veteran 
cannot provide a medical link between his reported in-service 
noise exposure and the later onset of bilateral sensorineural 
hearing loss or tinnitus.  

Due to the fact that neither VA examiner (in 2007 or 2009) 
acknowledged the Veteran's competency to report exposure to 
gunfire and/or cannon fire in service and that he had hearing 
loss and ringing in his ears since then, the Board finds that 
this matter should be remanded in order to obtain another VA 
examination with opinion.  The VA examiner should be advised 
as to the Veteran's competency to report lay-observable 
events (exposure to gunfire and cannon fire) and on the 
present of symptoms (hearing loss and ringing in the ears), 
and should again be asked to render an opinion, with 
supporting rationale, as to whether the Veteran's bilateral 
hearing loss and/or tinnitus may be related to noise exposure 
in service, as opposed to post-service noise exposure.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an 
examination, including audiometric 
testing, to determine the probable 
etiology of his bilateral hearing loss and 
tinnitus.  The claims file must be 
provided to the examiner for review in 
conjunction with the examination.  

a. The examiner should be made aware of 
the Veteran's description of noise 
exposure both during and after service.  
The examiner should be advised as to the 
Veteran's competency to report lay-
observable events (i.e., exposure to 
gunfire and cannon fire) and on the 
presence of symptoms (i.e., hearing loss 
and ringing in the ears).  

b. The examiner should be requested to 
offer an opinion as to whether it is at 
least as likely as not (i.e., to at least 
a 50-50 degree of probability) that any 
current hearing loss and/or tinnitus had 
its onset in service or is causally 
related to excessive noise exposure in 
service, or whether such onset or 
causation is unlikely (i.e., less than a 
50-50 probability).  

c. Note: The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that 
the weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

d. The examiner must explain the rationale 
for any opinions given.  If any opinion 
requested above cannot be rendered on a 
medical or scientific basis without 
invoking processes relating to guesswork 
or judgment based upon mere conjecture, 
the examiner should clearly and 
specifically so specify, along with an 
explanation as to why that is so.  

e. The examiner should be advised that an 
indication that rendering an opinion would 
require mere speculation, based on the 
sole fact that service records are 
unavailable is insufficient, and that in 
such a case, additional commentary must be 
provided - to specifically include 
commentary regarding the Veteran's reports 
of in-service noise exposure, hearing 
loss, and ringing in the ears.  

2. If any determination remains 
unfavorable to the Veteran, he and his 
representative should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claims for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered.  The Veteran 
and his representative should also be 
given an opportunity to respond to the 
SSOC.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

